Title: To Thomas Jefferson from Edward Church, 16 May 1792
From: Church, Edward
To: Jefferson, Thomas


          
            Sir
            Bordeaux 16 May 1792
          
          Words cannot express my astonishment and distress at the tenour of your letter of 13th. March, which I this day received, the idea of demerit hinted at in your letter as a probable cause of precluding my pretensions, made me forget, for a moment, all the difficulties and troubles into which my appointment to Bilboa, had unhappily plunged me and my family, though intended, I am well convinced, as a favor.
          The Vessell alluded to, was tried by a sworn, and very respectable Jury, and legally condemned in a Court of Admiralty in Boston as lawful prize, or capture, after having given the full time required to the Defendants to send to New Orleans to procure every document, and proof, to shew cause why the said capture shou’d not be deemed just and lawful. The Council for the Captors were the Honble: Mr. J. Lowell, now one of the District Judges, Mr. Tudor of Boston, and Mr. T. Parsons of Newbury Port, whose characters in their profession, and in every other honorable view yield to none. Thus far therefore my Conduct stood justified by Law, so far at least as I was concerned in the business of the capture.—At that time there was a Court of Appeals establish’d by Congress at Philadelphia, consisting of three Judges, the Honble. G. Read, C. Griffin, and J. Lowell Esquires. This was a Court without a Jury. Mr. Lowell being one of the Council in the cause when tried at Boston, cou’d not take his seat as Judge in the same cause when tried at Philadelphia. In this Court, consisting only of two Judges, without a Jury, the decree of the Admiralty Court in Boston was reversed, and for this reversal I am doomed to suffer a severe additional punishment nine years after. The Honble. James Willson Esqr. of Philada., and Mr. Lowell, were Council for the Captors at the Court of appeals, who at the time, expressed the utmost astonishment at the decree of said Court; I had a very favorable opportunity of being perfectly convinced of Mr. Lowell’s sincerity, and was equally persuaded of that of Mr. Willson. Colonel Grayson from Virginia constantly attended the Court during the trial, and repeatedly assured Mr. Jarvis, one of the Owners, and myself, that the case was indubitably clear in favor of the Captors, and this certainly seemed to be the opinion of a great majority of the disinterested Persons who attended the trial. I wou’d by no means be understood to arraign the Justice of the Court, on the contrary, I am persuaded that if the Judges had heard nothing but the truth on both sides, they wou’d have decided otherwise. If notwithstanding the decree of the Admiralty  Court in Boston, the act is considered criminal, yet I cannot but consider it a great grievance to be singled out as the devoted victim, because I am certainly less concerned in the business, considered as an agent, than any of the other Owners of the Letter of Marque.—When at New Orleans in 1782, I wrote to my Correspondents in Boston that a Vessell was fitting out at New Orleans under the pretext of a Flag of truce to carry two or three English prisoners to London, that she had a valuable Cargo on board; and intended as was generally known, to return with a Cargo of English Goods, the design was evidently fraudulent, as there was at that time a War between England and Spain, therefore the Owners were then acting in favour of the british interest, and consequently contrary to the interest of Spain, and of the United States; and it was the universal opinion in New Orleans that the Vessell wou’d be a lawful prize to any of the Powers at War; but it was not my opinion that produced the enterprize, the Gentlemen to whom I wrote were Messrs. Jarvis & Russell, who communicated the Contents to Messrs. Sears and Smith. These were then two of the first commercial Houses in Boston, who wou’d not have risk’d their reputation by any improper undertaking, therefore these Gentlemen, as I have been informed, consulted some very respectable Gentlemen of the Law, the result of whose deliberations was, that the said Vessell wou’d, if taken, be a legal capture; in consequence of which, the Gentlemen fitted out a letter of marque on a trading voyage, with particular orders to the Captain, to take that Vessell if he shou’d meet her; as I requested they interested me in part of the Letter of Marque. She went to Cape Francois, discharged her Cargo, took in another for New Orleans, and on her return met the beforementioned fictitious Flag of truce, and took her in the Bay of Mexico. I have now related all that I did, or had to do, relative to the capture; the Captain had his orders from the Owners in Boston, and told me that he did not consider me as having any power or controul over him, and therefore wou’d have proceeded exactly in the same manner if I had not been on board.—When at New Orleans, I cou’d by no means consider myself “under any circumstances of favor and protection” as observed in your letter, being there only on private business, and as a Citizen of the U.S. neither required, nor received any particular protection or favor. I am free to own, that I do not consider privateering justifiable upon general principles, but I still think, if ever there was a just exception, the capture in question was one, and I doubt not the world would been confirm’d in my opinion, if the cause had been tried at the Court of Madrid, instead of the Court of appeals at Philada.—I am at present possessed of no papers relative to the business, many  important circumstances therefore must doubtless have escaped me in nine years; I have also purposely avoided mentioning any thing that is not generally known, and that cannot be supported by the testimony of many witnesses among whom are the Gentlemen before-mentioned, and which therefore cannot be controverted. The Vessell by which this letter goes will sail tomorrow for Charleston, So. Carolina. I know of no other Vessell now in this Port bound to the U. States. To be able to lay before you a particular statement of the whole business, and to procure the formal testimony of those Gentlemen, is totally out of my power at this distance without much time, labour, and expence; all I can possibly do here in my present situation, is to appeal to those persons whom I have named for a confirmation of what I have advanced, and to hope, as there is no specific charge, that no ex parte allegations will weigh either with his Excellency, or you. If unfortunately I shou’d be doomed to wait ‘till I can accomplish what must necessarily be the work of years, I appeal to your Justice and Humanity to consider what must be my fate without business, or other resource: my innocence will then avail little, after having unavoidably suffer’d by the suspension, all the punishment and disgrace due to the most flagrant guilt.—I am but too sensible of the force of your observation, that “no salary is yet annexed to the Consulships” and that “they avail only as they bring business and respect to the holder,” and I will own that the expectation of a quantum meruit for my publick services, as well as the prospect of some business wch. such an appointment generally brings with it, were co-operative inducements to my ready acceptance of the appointment, but the failure of the first appointment has placed me in such a situation as leaves no other alternative but to accept a similar appointment if offered, and to trust solely to the hope of the business which it may bring, provided the place is such as to justify such a hope.—Had my family been in America among their friends, I wou’d have returned immediately to have confronted my accusers, if they wou’d have stood forth; but I dare not leave them in a strange land, in a time of War and danger.
          Permit me to implore your speedy answer; the sooner I can know my fate, the less difficult will be my removal wherever it may be; and let me farther hope, that you will kindly exert your interest to save an innocent fellow Citizen from ruin. I have no alternative but to wait your answer.
          By a late letter from America I was informed that no Consul had yet been appointed for Lisbon, perhaps the same objection might not operate against Lisbon, as a spanish port. Pardon me for dwelling so  long on a subject that appears to have so much of self for it’s object, the tenour of your letter requires I shou’d be explicit, as well as the dread and danger of approaching distress to a family that has seen better days.—With the highest esteem & respect I am Sir Your most humble, and most obedient Servant,
          
            Edwd. Church
          
        